COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Retaka Nelson v. Shannon Brochette Nelson
Appellate case number:      01-18-00336-CV
Trial court case number:    2017-42777
Trial court:                308th District Court of Harris County

       Appellee, Shannon Brochette Nelson, has filed a “Motion for Extension of Time to
Answer Appellant’s Motion to Dismiss,” filed in this appeal on July 25, 2018. Cf. TEX.
R. APP. P. 38.6(d) (providing for modifications of time to file appellate brief). The motion
is granted. Any response to appellant’s motion to dismiss is due to be filed no later than
September 26, 2018.
       Appellee’s brief remains due on September 26, 2018. See id. 38.6(b).
Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: September 13, 2018